Citation Nr: 1511821	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  04-14 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD) with hiatal hernia.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for athlete's foot, claimed as scaling and fungus of the feet.

4.  Entitlement to a rating in excess of 20 percent for degenerative disc disease, lumbar spine (hereinafter, "lumbar spine disorder").


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to December 1978.  He had service in the Republic of Vietnam from February 1972 to August 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from adverse rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran presented testimony before the undersigned Veterans Law Judge (VLJ) on the issue of entitlement to service connection for an acquired psychiatric disorder in August 2009.  A transcript of the hearing is of record.

The Board previously remanded the psychiatric claim in November 2009 and October 2011.  In addition, the Board remanded the athlete's foot claim for the promulgation of a Statement of the Case (SOC) pursuant to the holding of Manlincon v. West, 12 Vet. App. 238 (1999).  The SOC was to also address the Veteran's claim for a compensable rating for hammertoe, left fifth toes and left fourth toe.  However, the record currently available for the Board's review reflects that an SOC had already been promulgated in February 2011.  Further, the Veteran perfected his appeal to the athlete's foot claim by filing a timely Substantive Appeal in March 2011.  As part of this Substantive Appeal, the Veteran explicitly indicated he was only appealing the athlete's foot claim.  While the Veteran did not express a desire to appeal the hammertoe claim in the substantive appeal or within the appropriate time period thereafter, in an October 25, 2011 Statement In Support of Claim, he indicated that was appealing the denial of the evaluation for the hammertoe disability.  No additional, relevant evidence was received.  In light of the foregoing, the Board will construe the October 2011 statement as an informal claim for an increased evaluation for the Veteran's hammertoe disability and refer the matter to the RO for appropriate development.

The Board notes that the GERD and lumbar spine disorder claims have been properly developed for appellate review.

Except for the psychiatric disorder matter, as addressed in the REMAND portion of the decision below, further development is required regarding the Veteran's other appellate claims.  Accordingly, these claims are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

As an additional matter, the Board notes the issues of entitlement to service connection for diabetes mellitus type 2, to include as due to herbicide exposure; and service connection for hypertension, to include as secondary to diabetes mellitus, have been raised by the record in a January 2014 statement, but have not been adjudicated by the AOJ.  The Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


FINDING OF FACT

The competent and credible evidence of record reflects it is at least as likely as not the Veteran currently has PTSD that developed as a result of his active service.


CONCLUSION OF LAW

The criteria for a grant of service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this case, however, service connection is warranted for PTSD.  Therefore, no further discussion of VA's duties to notify and assist is necessary regarding this aspect of the Veteran's appeal.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

The Veteran essentially contends he has PTSD due to stressors that occurred while he was on active duty in Vietnam.  In pertinent part, he reports being fired upon soon upon arriving in Vietnam (at Da Nang), being fired upon in Vietnam during a ride in a helicopter, and a fragging incident in his unit or camp of assignment.  

In addition to the general rules of service connection noted above, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  Further, 38 C.F.R. § 4.125(a) requires that diagnoses of mental disorders conform to the fourth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM) and that if a diagnosis is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis.

For all claims pending before VA on or after July 13, 2010, the provisions of 38 C.F.R. § 3.304(f) were amended by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).  As the Veteran's claim was appealed to the Board before July 13, 2010, but had not been decided by the Board as of July 13, 2010, the amended regulations apply to the instant case.

In August 2009 the Board remanded the psychiatric disorder claim, in part, to verify the Veteran's purported stressors.  Although it does not appear a formal request for verification was sent to U.S. Army and Joint Services Records Research Center (JSRRC), a July 2010 VA memorandum concluded that these stressors were consistent with the places, types, and circumstances of service.  In short, it appears that his stressors were conceded below.  Moreover, it was acknowledged that these stressors involved fear of hostile military or terrorist activity.  See 38 C.F.R. § 3.304(f)(3).

In view of the foregoing, the resolution of this case is not whether the Veteran had in-service stressors, but whether he satisfies the criteria for a diagnosis of PTSD and/or another type of acquired psychiatric disorder; and, if so, whether the current diagnosis is etiologically linked to service.

The Board acknowledges that the Veteran's psychiatric condition was clinically evaluated as normal on his November 1978 expiration of term of service examination.  However, on the concurrent Report of Medical History he checked the box to indicate he had experienced depression or excessive worry and had previously indicated no such symptoms on an April 1968 Report.  Further, he has reported recurrent psychiatric symptoms since service to include anger/irritability.  His son has submitted lay statements attesting to these recurrent symptoms as well.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board notes that various private and VA treatment records include diagnoses of PTSD.  However, there are other diagnoses including generalized anxiety disorder and depressive disorder.  Further, VA examinations conducted in July 2006, September 2010, and December 2012 essentially concluded that the Veteran did not satisfy the DSM criteria for a diagnosis of PTSD, even though it was acknowledge he did have an acquired psychiatric examination.  There is both positive and negative evidence regarding the Veteran's psychiatric diagnosis, to include PTSD.

It is further noted that the United States Court of Appeals for Veterans Claims (Court) held in McLain v. Nicholson, 21 Vet. App. 319 (2007) that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  Therefore, for the purposes of this case the Board finds the Veteran does have a diagnosis of PTSD, and that it encompasses all of his purported psychiatric symptomatology.

The Board acknowledges that the July 2006 and September 2010 VA examinations include opinions against the Veteran's current acquired psychiatric disorder being etiologically linked to the stressors he experienced while in Vietnam.  The December 2012 VA examination only appears to have addressed whether he satisfied the DSM criteria for a diagnosis of PTSD, despite the Board's October 2011 directive to provide an etiology opinion for any psychiatric disorder found to be present on that examination.  Further, the July 2006 and September 2010 VA examiners appear to have given little, if any, probative value to the Veteran's account of recurrent symptoms since Vietnam and the supporting lay statements.

The Board also observes that various records include findings showing the Veteran's psychiatric symptoms are due, at least in part, to his service in Vietnam.  For example, private medical records dated in February 2003 state, in part, the Veteran had posttraumatic stress from Vietnam.  VA treatment records dated in April 2007 reflect he was screened for PTSD.  Although he was ultimately diagnosed with a depressive disorder at that time, these records do indicate he had symptoms related to his experiences in Vietnam.  Subsequent records show continued treatment for psychiatric problems, and include findings of chronic PTSD.  Moreover, VA treatment records dated in October 2011 and completed by a staff psychiatrist explicitly states the Veteran was being treated for PTSD and that it stems from his military service in Vietnam.  As the Veteran had been receiving psychiatric treatment through VA for a number of years, the Board finds that this and other clinicians at this VA facility were familiar with the nature and history of the Veteran's psychiatric disorder.

In summary, the record reflects VA has conceded the Veteran had in-service stressors while on active duty in Vietnam; he indicated he had developed symptoms of depression or excessive worry at the time of his separation from service; he has reported recurrent symptoms since service, and has provided supporting lay evidence from his son; and there is medical evidence which both supports and refutes that he currently has PTSD as a result of his active service.  

As previously indicated, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  Further, in Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted that in light of the benefit of the doubt provisions of 38 U.S.C.A. § 5107(b), an accurate determination of etiology is not a condition precedent to granting service connection; nor is "definite etiology" or "obvious etiology."  Moreover, in Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  In Gilbert the Court specifically stated that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the appellant prevails.

Resolving all reasonable doubt in favor of the Veteran, the Board finds that the competent and credible evidence of record reflects it is at least as likely as not the Veteran currently has PTSD that developed as a result of his active service.  Accordingly, service connection is warranted for this disability.


ORDER

Service connection for PTSD is granted.


REMAND

Initially, the Board reiterates that the Veteran only testified as to his psychiatric disorder claim at the August 2009 hearing.  By the March 2011 Substantive Appeal, he indicated he also desired a Travel Board hearing on his athletes' foot claim.  He made a similar request regarding his GERD claim in a June 2011 Substantive Appeal.  Finally, as part of his January 2015 Substantive Appeal he requested a videoconference hearing on his lumbar spine disorder claim.  None of these hearing requests appear to have been fulfilled.

Travel Board and videoconference hearings must be scheduled by the RO.  See 38 C.F.R. §§ 20.700, 20.704 (2014).  Consequently, the Board must remand this case to fulfill the Veteran's outstanding hearing requests.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing with a Veterans Law Judge of the Board in accordance with his requests regarding his GERD, athlete's foot, and lumbar spine claims.  The Veteran should be notified in writing of the date, time and location of the hearing.

After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board, in accordance with appellate procedures.

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


